Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In view of the allowability of generic claim 1, the restriction requirement of 11/26/2021 is withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As stated in the remarks of 03/29/2022, accessory or filter as claimed 34e of Rzepecki is releasably mounted to the rim or transverse wall 36e as claimed wherein the term integral as used on line 16 of claim 1 and as defined in the specification on page 2, line 5; page 5, lines 17-19; and on page 7, lines 1-6; and as contended in the remarks of 03/29/2022 is defining that the disclosed and claimed filter 38, transverse wall 34 and product dispensing conduit 36 are of unitary or one piece construction wherein the prior art of record does not teach a service capsule intended to be mounted on a neck of a packaging container of cosmetic product which includes the elements of an outer skirt intended to engage around the neck with a transverse wall closing off the outer skirt, the transverse wall defining at least one outlet orifice of cosmetic product with a product dispensing conduit protruding in the outer skirt from the transverse wall along a conduit axis, the conduit defining a dispensing passage of cosmetic product from the container; wherein the service capsule further comprises the combination of: a closing cap, mounted movably relative to the transverse wall between a position clear of the transverse wall, allowing the passage of cosmetic product, and a position applied on the transverse wall, preventing the passage of cosmetic product; and a filter placed upstream from and/or in the product dispensing conduit, the filter being configured so that the cosmetic product present in the container necessarily passes through the filter when the product is extracted from the container through the service capsule, with the filter being integral with the transverse wall and with the product dispensing conduit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steininger 2014/0131230 teaches a filter 40 with a transverse wall 102 having a central dispensing passage but does not teach the transverse wall to include a skirt engaging the neck and also does not teach a movable closing cap as claimed. Melton 6,374,726 teaches a filter 42 but does not disclose the dispensing conduit to be located upstream from or in the filter 41 as claimed since the dispensing conduit if located at 37 separately from the filter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754